SCHEDULE 13E-3 (Rule 13e-100) Transaction Statement Under Section 13(e) of the Securities Exchange Act of 1934 and Rule 13e-3 Thereunder SECURITIES AND EXCHANGE COMMISSION WASHINGTON DC 20549 Rule 13.-3 Transaction Statement Under Section 13(e) of the Securities Exchange Act of 1934 (Amendment No.) HEARTLAND, INC. (Name of the Issuer) HEARTLAND, INC. (Names of Persons Filing Statement) Common Stock (Title of Class of Securities) 42236H209 (CUSIP Number of Class of Securities) HEARTLAND, INC. 1005 N. 19th Street Middlesboro, Kentucky, 40965 (606) 248-7323 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Person(s) Filing Statement) Copies to: Fleming PLLC 49 Front Street, Suite 206 Rockville Centre, New York 11570 (516) 833-5034 (516) 977-1209 (F) 1 This statement is filed in connection with (check the appropriate box): a. X / The filing of solicitation materials or an information statement subject to Regulation 14A, Regulations 14C or Rule 13e-3(c) under the Securities Exchange Act of 1934. b. _/ The filing of a registration statement under the Securities Act of 1933. c. _/ A tender offer. d. _/
